United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 2, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30116
                         Summary Calendar



MCCOLLOM BEASLEY,

                                      Plaintiff-Appellant,

versus

U.S. WELDING SERVICE, INC., ET AL.,

                                      Defendants,

HORIZON OFFSHORE, INC.; HORIZON VESSELS, INC.,

                                      Defendant-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                          (02-CV-2567-L)
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant McCollum Beasley appeals the judgment of

the district court dismissing his claims against Horizon Offshore,

Inc. and Horizon Vessels, Inc. (collectively, “Horizon”).       Finding

no error, we AFFIRM.

     Beasley first contends that the district court abused its

discretion in excluding the testimony of his liability expert,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Jerry East,     and,   alternatively,      in   denying   his    motion   for a

continuance after Beasley failed to provide his expert report to

opposing counsel by the court-ordered deadline.             Under the four-

factor test of Barrett v. Atlantic Richfield Co., 95 F.3d 375 (5th

Cir. 1996), we find no abuse of discretion.               Beasley offers no

reasonable explanation for failing to provide the expert report

timely or to seek an extension before the deadline had passed.

Allowing the witness to testify would have caused prejudice and

disrupted the trial proceedings, see Geiserman v. MacDonald, 893

F.2d 787, 790 (5th Cir. 1990); a continuance would not have

deterred the dilatory behavior, see id. at 792; and the expert’s

report reveals that his testimony would have had little or no

effect    on    the    district    court’s      factual    and     credibility

determinations.

     In   his   second   point    of   error,   Beasley   asserts    that   the

district court abused its discretion in taking judicial notice of

the laws of physics without affording him an opportunity to be

heard.    Rule 201 of the Federal Rules of Evidence affords a party

the opportunity to be heard on timely request.                   FED. R. EVID.

201(e).   Beasley made no such request, although he could have done

so after the district court entered its findings of fact and

conclusions of law by way of a post-trial motion following the

court’s entry of final judgment.            See FED. R. EVID. 201(e).        As

Bailey failed to challenge the taking of judicial notice in the

district court, he did not preserve the issue.                   See MacMillan

                                       2
Bloedel Ltd. v. Flintkote Co., 760 F.2d 580, 587 (5th Cir. 1985).

Our review is limited, therefore, to the plain error standard. See

HCI Chemicals (USA), Inc. v. Henkel KGaA, 966 F.2d 1018, 1021 (5th

Cir. 1992).    Even absent the reference to the laws of physics, the

record amply supports the district court’s conclusions. We find no

error, plain or otherwise.

     Finally, Beasley contends that the district court erred in

requiring   him     to   prepay   the   court    reporter’s   fees    for   trial

transcripts.      Beasley relies on 28 U.S.C. § 1916, which exempts

seamen from prepayment of costs and fees associated with the

prosecution of suits and appeals.            We are guided by our decision in

Araya v. McClelland, 525 F.2d 1194 (5th Cir. 1976), in which we

held that a seaman was not exempt from prepayment of marshal’s fees

as the seaman’s exemption was enacted prior to the marshal’s fee

statute. Id. at 1196-97. The later-enacted statute controlled the

resolution of the conflict.

     The    first    statute      allowing     court   reporters     to   require

prepayment of transcript costs was enacted in 1944, well after 1916

when Congress first exempted seaman from the prepayment of costs.

See id. at 1196 n.3; Adamowski v. Bard, 193 F.2d 578, 581 (3d Cir.

1952).   Pursuant to our analysis in Araya, we hold that the later-

enacted statute controls and that Beasley was thus not exempted

from prepayment of the transcript fees.

     For the foregoing reasons, the judgment of the district court

is

                                        3
AFFIRMED.




            4